766 N.W.2d 286 (2009)
AMERISURE INSURANCE COMPANY, Plaintiff/Counter-Defendant/ Cross-Defendant,
v.
Sharon LAMSON, Next Friend of the Estate of James Raymond Lamson, Legally Incapacitated Person, Defendant/Counter-Plaintiff/Cross-Plaintiff/Appellant, and
Auto Owners Insurance Company, Defendant/Cross-Defendant/Appellee, and
Department of Community Health, Intervenor.
Docket No. 137980. COA No. 279588.
Supreme Court of Michigan.
June 17, 2009.

Order
On order of the Court, the application for leave to appeal the November 18, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., would grant leave to appeal.